Citation Nr: 1443284	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  03-18 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional eye disability as a result of VA surgical treatment in 1997 and 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1968.  

This case is before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO denied, in pertinent part, entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional eye disability as a result of VA surgical treatment in 1997 and 1998, and denied a claim of service connection for diabetes mellitus type 2.  

In September 2005, the Veteran testified at a Board hearing before a Veterans Law Judge at the RO.  The matter was subsequently remanded for additional development of the record in April 2006 and March 2008.

The Veteran then testified at a personal hearing at the RO in July 2008 before a second Veterans Law Judge.  

In October 2008 and September 2010 the Board remanded the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional eye disability as a result of VA surgical treatment in 1997 and 1998 for additional development of the record.  

A third travel board hearing was held at the RO before one of the three undersigned Veterans Law Judges, sitting at the RO in February 2011.  

Pursuant to 38 C.F.R. § 20.707 and the Court's holding in Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011), a letter was sent to the Veteran in November 2011 offering him the opportunity to testify at a hearing before another BVA judge who would participate in the panel decision.  In December 2011, the Veteran waived his right to appear at an additional BVA hearing.  

In a May 2012 decision, the Board denied the Veteran's claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional eye disability as a result of VA surgical treatment in 1997 and 1998.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  

In a memorandum decision issued in January 2014, the Court vacated the May 2012 Board decision and remanded the matter back to the Board for readjudication consistent with the Court's January 2014 decision.  

After the Board's May 2012 decision was issued, but before that decision was vacated by the Court, the Judge who presided over the second Board hearing in July 2008 had since retired from the Board.  Accordingly, the Veteran was notified of another opportunity for a BVA hearing in August 2014.  In September 2014, the Veteran waived his right to appear at another BVA hearing regarding the matter currently on appeal.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for right eye blindness.  Additional development is necessary to decide this claim.  

The Veteran asserts that he is blind in the right eye due to carelessness, negligence, lack of judgment and/or skill on the part of VA medical professionals.  The Veteran maintains that he presented for follow-up treatment for a left eye condition, and during that appointment, the VA doctor determined that he needed immediate surgery for a right eye condition.  After undergoing the right eye procedure in October 1998, complications arose, and the Veteran's vision worsened to the point of blindness in the right eye.  The Veteran also asserts that he never signed a consent form prior to the October 1998 surgery.

To summarize the facts in this case, the Veteran began having problems with his left eye vision.  Upon examinations from August through December 1997, it was determined that the Veteran had diabetic retinopathy in both eyes, with a hemorrhage noted in the left eye.  Thus was the need for surgery in the left eye at that time.  Surgery was delayed for some time because of other physical problems, including hypertension and anemia, as well as other diabetic complications.  It was noted during this time period that the Veteran's diabetes was not well-controlled.  

VA surgery on left eye was conducted in July 1998 and surgery on the right eye was conducted in October 1998.  According to the Veteran, his right eye vision continued to deteriorate.  A VA examiner in April 2002 reviewed the record and could find no evidence of any fault, carelessness or negligence on the part of VA with regard to the surgical procedures; however, he could not find a consent form in the record.

A May 2009 VA ophthalmology note indicates that the Veteran is legally blind secondary to proliferative diabetic retinopathy with tractional retinal detachment in each eye.  A VA eye specialist in April 2010 also found that the Veteran's right eye blindness was secondary to proliferative diabetic retinopathy, and not likely caused by, related to, or aggravated by VA medical treatment or any carelessness, negligence lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing treatment and care of the Veteran's right eye.  The April 2010 expert determined that despite the VA's proper and appropriate treatment, the Veteran's eye disability of severe proliferative diabetic retinopathy was too far advanced to stop its progression.  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused the additional disability, it must be shown that the medical treatment caused the additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the medical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

As noted above, the record suggests that a consent form was signed by the Veteran; however, the actual document is not of record, and the Veteran asserts that he never signed a consent form.  Despite the Veteran's contentions, there is a notation in the record that the Veteran did, in fact, give informed consent, suggesting that additional VA treatment records (including a signed consent form in October 1998) may exist.  VA must obtain a patient's informed consent before it provides medical treatment or surgery; and, when the patient will be sedated or anesthesia will be used, VA must obtain signature consent.  38 C.F.R. § 17.32(d)(1)(i)-(ii).  The informed consent process must be appropriately documented in the health record.  Accordingly, an additional search for VA medical records is necessary.  

Likewise, the Veteran maintains that there are outstanding VA medical records from the Orlando VA Clinic that have not yet been obtained, and which reflect the reason for the initial referral regarding the Veteran's eye condition prior to surgery.  

Congress requires VA to "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim  38 U.S.C.A. § 5103A(a).  Moreover, all VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all the Veteran's VA treatment records, to include, the Veteran's signed consent form if it exists, and any outstanding VA treatment records from the Orlando VA clinic prior to October 1998 should be obtained and associated with the claims file or electronic record.  This should include a search of non-digital, retired records.  

Finally, after all outstanding records are obtained, to the extent possible, the Veteran should be afforded another VA examination to address his contentions.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file or electronic record all of the Veteran's VA records from the Orlando VA Clinic, including: 

(a)  the consent form signed by the Veteran in conjunction with the October 1998 surgery, and 

(b) all outstanding records prior to October 1998 pertaining to his eye problems.  

This should include a search of non-digital, retired records.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

2.  With appropriate authorization from the Veteran, obtain and associate with the claims file or electronic record any private treatment records identified by the Veteran as pertinent to his claim that have not already been obtained.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

3.  Thereafter, schedule the Veteran for a VA examination by an ophthalmologist or other physician who is capable of determining whether the Veteran incurred additional disability to the right eye as a result of VA surgical treatment in 1997 and 1998.  The entire claims file, to include any electronic records, must be reviewed by the examiner.  

The examiner must first identify all right eye problems.

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide medical opinions addressing each of the following:  

(a)  When comparing the Veteran's condition immediately before the October 1998 surgery to his condition after surgery, is it at least as likely as not (a probability of 50 percent or greater) that the Veteran had additional disability of the right eye following the October 1998 surgery.

(b)  Whether it is at least as likely as not (a 50 percent or greater probability) that any additional disability to the right eye was caused by the VA surgical treatment in 1997 and 1998.

(c)  If a relationship between the claimed right eye blindness and the VA surgical treatment in 1997 and/or 1998 is shown, the examiner must then provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that the additional disability was the result of (i) carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA, or (ii) an event not reasonably foreseeable.

An event not reasonably foreseeable is one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Ensure that the information and opinion provided by the examiner satisfies the criteria above and, if not, return the report(s) as insufficient.  

5.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



			
	JOAQUIN AGUAYO-PERELES	S. S. TOTH
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals


	                         __________________________________________
	                                                  RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

